DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US #3,484,894) in view of Allen et al. (US #8,567,430).
Regarding claim 1, Fletcher teaches a handle assembly for an access panel comprising: a support structure (25) including upper and lower supports (25 as can be seen in figure 1, as can be seen there are a pair of spaced apart studs that form an upper and lower support when the system is in the vertical position) attached to the access panel (22, and 25 as seen in figure 1), each of the upper and lower supports comprising a top face and a bottom face (25 as seen in figure 1); a handle (20) for selectively engaging with the support structure (20, and 23 as seen in figures 1, and 3), the handle comprising: a grip portion (36); and upper and lower flanges (20, and 37, as can be seen in figure 1 the handle has two vertical flanges) extending perpendicularly from the grip portion (20, 36, and 37 as seen in figure 1), each of the upper and lower flanges comprising a top face (20, and 37 as seen in figure 1); and a retention mechanism (23, 24, and 30) for retaining the handle in contact with the support structure with a mechanical force (20, and 23 as seen in figure 3, the stud applies a force on the channels of the handle which prevent it from moving), and an additional force (20, 23, 30, and 32 as seen in figure 3, the spring system applies a spring force on the stud which prevents the handle from moving).  But Fletcher does not teach that the retention member uses a magnetic force.
However, Allen does teach that the retention member uses a magnetic force (70, and 72).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system use a magnetic force to attach the handle because Fletcher and Allen are both systems with removable handles.  The motivation for having the system use a magnetic force to attach the handle is that it creates a strong connection between the two that does not require the use of any moving components which can increase the reliability of the system.
Regarding claim 2, Fletcher as modified by Allen teaches the handle assembly of claim 1, wherein the retention mechanism comprises a keyed slot (23, and 27 as seen in figure 3 of Fletcher).  But Fletcher does not teach that the retention mechanism comprises a pair of magnets.
However, Allen does teach that the retention mechanism comprises a pair of magnets (70, and 72).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the retention member include a pair of magnets because Fletcher and Allen are both systems with removable handles.  The motivation for having the retention member include a pair of magnets because it helps to strengthen the magnetic connection between the handle and the base structure.
Regarding claim 3, Fletcher as modified by Allen teaches the handle assembly of claim 2, but Fletcher does not teach that each of the magnets comprises a rare earth magnet.  However, Allen does teach that each of the magnets comprises a rare earth magnet (Column 5, lines 49-55).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnets be rare earth magnets because Fletcher and Allen are both systems with removable handles.  The motivation for having the magnets be rare earth magnets because rare earth magnets provide a strong magnetic field relative to their size.
Regarding claim 4, Fletcher as modified by Allen teaches the handle assembly of claim 2, wherein the top face of the upper flange and the bottom face of the upper support are in direct contact in the mated position (20, and 23 as seen in figure 3 of Fletcher).  But, Fletcher does not teach a first magnet of the pair of magnets is disposed in the portion of the handle in contact with the support member, and wherein a second magnet of the pair of magnets is disposed in the portion of the support member in contact with the handle.
However, Allen does teach a first magnet (72) of the pair of magnets is disposed in the portion of the handle in contact with the support member (16, 56, and 72 as seen in figure 2A), and wherein a second magnet (70) of the pair of magnets is disposed in the portion of the support member in contact with the handle (16, 56, and 70 as seen in figure 2A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnets located in the portions of the handle and support member the contact the other of the handle and support member because Fletcher and Allen are both systems with removable handles.  The motivation for having the magnets located in the portions of the handle and support member the contact the other of the handle and support member is that it helps to create a strong magnetic connection between the two magnets that helps to prevent unwanted displacement of the handle relative to the support member.
Regarding claim 5, Fletcher as modified by Allen teaches the handle assembly of claim 2, wherein the keyed slot comprises a protrusion in one of the top face of the upper flange and the bottom face of the upper support (24 as seen in figure 1 of Fletcher) and a corresponding slot (26 as seen in figure 1 of Fletcher) for receiving and retaining the protrusion disposed in the other one of the top face of the upper flange (23 as seen in figure 3 of Fletcher) and the bottom face of the upper support.
Regarding claim 6, Fletcher as modified by Allen teaches the handle assembly of claim 1, wherein the retention mechanism comprises a first retention mechanism for retaining the top face of the upper flange in contact with the bottom face of the upper support (20, 23, and 26 as seen in figure 1, and 20, 23 as seen in figure 3 of Fletcher) and a second retention mechanism for retaining the top face of the lower flange in contact with the bottom face of the lower flange (20, 23, and 27 as seen in figure 1, and 20, 23, and 27 as seen in figure 3 of Fletcher).
Regarding claim 7, Fletcher as modified by Allen teaches the handle assembly of claim 1, wherein the retention mechanism inhibits movement of the handle in a direction normal to a plane of the access panel (20, 23, 24, and 26 as seen in figure 1, and 20, and 23 as seen in figure 3 of Fletcher, as can be seen in the figures the head of the retention member prevents the handle from being pulled upwards in a direction normal to the cover).
Regarding claim 8, Fletcher as modified by Allen teaches the handle assembly of claim 1, wherein the retention mechanism inhibits movement of the handle in a downward direction absent application of a predetermined force (Column 3, lines 17-25 of Fletcher, this teaches that the handle cannot be moved until a predetermined force is applied to the spring mechanism).
Regarding claim 9, Fletcher teaches an access panel comprising: at least one handle assembly (20) connected to the access panel (20, and 22 as seen in figure 1), the at least one handle assembly comprising: a support structure (25) including upper and lower supports (25 as can be seen in figure 1, as can be seen there are a pair of spaced apart studs that form an upper and lower support when the system is in the vertical position) attached to the access panel (22, and 25 as seen in figure 1), each of the upper and lower supports comprising a top face and a bottom face (25 as seen in figure 1); a handle (20) for selectively engaging with the support structure (20, and 23 as seen in figures 1, and 3), the handle comprising: a grip portion (36); and upper and lower flanges  (20, and 37, as can be seen in figure 1 the handle has two vertical flanges) extending perpendicularly from the grip portion (20, 36, and 37 as seen in figure 1), each of the upper and lower flanges comprising a top face (20, and 37 as seen in figure 1); and a retention mechanism comprising (23, 24, and 30) a keyed slot (23, and 26 as seen in figure 1, and 23, and 27 as seen in figure 3) and an additional member (20, 23, 30, and 32 as seen in figure 3, the spring system applies a spring force on the stud which prevents the handle from moving) for retaining the handle in contact with the support structure (20, 23, and 30 as seen in figure 3, the stud and the spring assembly prevent the handle from moving).  But, Fletcher does not teach that the additional member is a pair of magnets.
However, Allen does teach that the additional member is a pair of magnets (70, and 72).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the additional member be a pair of magnets because Fletcher and Allen are both systems with removable handles.  The motivation for having the additional member be a pair of magnets is that it creates a strong connection between the two that does not require the use of any moving components which can increase the reliability of the system.
Regarding claim 11, Fletcher as modified by Allen teaches the access panel of claim 9, wherein the top face of the upper flange and the bottom face of the upper support are in direct contact in the mated position (20, and 23 as seen in figure 3 of Fletcher).  But, Fletcher does not teach a first magnet of the pair of magnets is disposed in the portion of the handle in contact with the support member, and wherein a second magnet of the pair of magnets is disposed in the portion of the support member in contact with the handle.
However, Allen does teach a first magnet (72) of the pair of magnets is disposed in the portion of the handle in contact with the support member (16, 56, and 72 as seen in figure 2A), and wherein a second magnet (70) of the pair of magnets is disposed in the portion of the support member in contact with the handle (16, 56, and 70 as seen in figure 2A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnets located in the portions of the handle and support member the contact the other of the handle and support member because Fletcher and Allen are both systems with removable handles.  The motivation for having the magnets located in the portions of the handle and support member the contact the other of the handle and support member is that it helps to create a strong magnetic connection between the two magnets that helps to prevent unwanted displacement of the handle relative to the support member.
Regarding claim 10, Fletcher as modified by Allen teaches the access panel of claim 9, but does not teach that each of the magnets comprises a rare earth magnet. However, Allen does teach that each of the magnets comprises a rare earth magnet (Column 5, lines 49-55).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnets be rare earth magnets because Fletcher and Allen are both systems with removable handles.  The motivation for having the magnets be rare earth magnets because rare earth magnets provide a strong magnetic field relative to their size.
Regarding claim 12, Fletcher as modified by Allen teaches the access panel of claim 9, wherein the keyed slot comprises a protrusion in one of the top face of the upper flange and the bottom face of the upper support (24 as seen in figure 1 of Fletcher) and a corresponding slot (26 as seen in figure 1 of Fletcher) for receiving and retaining the protrusion disposed in the other one of the top face of the upper flange (23 as seen in figure 3 of Fletcher) and the bottom face of the upper support.
Regarding claim 13, Fletcher as modified by Allen teaches the access panel of claim 9, wherein the retention mechanism comprises a first retention mechanism for retaining the top face of the upper flange in contact with the bottom face of the upper support (20, 23, and 26 as seen in figure 1, and 20, 23 as seen in figure 3 of Fletcher) and a second retention mechanism for retaining the top face of the lower flange in contact with the bottom face of the lower flange (20, 23, and 27 as seen in figure 1, and 20, 23, and 27 as seen in figure 3 of Fletcher).
Regarding claim 14, Fletcher as modified by Allen teaches the access panel of claim 9, wherein the keyed slot inhibits movement of the handle in a direction normal to a plane of the access panel (20, 23, 24, and 26 as seen in figure 1, and 20, and 23 as seen in figure 3 of Fletcher, as can be seen in the figures the head of the retention member prevents the handle from being pulled upwards in a direction normal to the cover).
Regarding claim 15, Fletcher as modified by Allen teaches the access panel of claim 9, wherein the additional member inhibits movement of the handle in a downward direction absent application of a predetermined force (Column 3, lines 17-25 of Fletcher, this teaches that the handle cannot be moved until a predetermined force is applied to the spring mechanism), and wherein the additional member comprises a pair of magnets (70, and 72 of Allen).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US #3,484,894) in view of Allen et al. (US #8,567,430), and Terry et al. (PGPub #2017/0283030).
Regarding claim 16, Fletcher teaches a system comprising: an access panel (22); at least one handle assembly (20) connected to the access panel (20, and 22 as seen in figure 1), the at least one handle assembly comprising: a support structure (25) including upper and lower supports (25 as can be seen in figure 1, as can be seen there are a pair of spaced apart studs that form an upper and lower support when the system is in the vertical position) attached to the access panel (22, and 25 as seen in figure 1), each of the upper and lower supports comprising a top face and a bottom face (25 as seen in figure 1); a handle (20) for selectively engaging with the support structure (20, and 23 as seen in figures 1, and 3), the handle comprising: a grip portion (36); and upper and lower flanges (20, and 37, as can be seen in figure 1 the handle has two vertical flanges) extending perpendicularly from the grip portion (20, 36, and 37 as seen in figure 1), each of the upper and lower flanges comprising a top face (20, and 37 as seen in figure 1); and a retention mechanism comprising (23, 24, and 30) a keyed slot (23, and 26 as seen in figure 1, and 23, and 27 as seen in figure 3) and an additional member (20, 23, 30, and 32 as seen in figure 3, the spring system applies a spring force on the stud which prevents the handle from moving) for retaining the handle in contact with the support structure (20, 23, and 30 as seen in figure 3, the stud and the spring assembly prevent the handle from moving).  But, Fletcher does not teach that the system is an airplane, and the additional member is a pair of magnets.
However, Allen does teach that the additional member is a pair of magnets (70, and 72).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the additional member be a pair of magnets because Fletcher and Allen are both systems with removable handles.  The motivation for having the additional member be a pair of magnets is that it creates a strong connection between the two that does not require the use of any moving components which can increase the reliability of the system.  But, Allen does not teach that the system is an airplane.
However, Terry does teach that the system is an airplane (Paragraph 29, lines 1-2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system be an aircraft because Fletcher and Terry are both systems that utilize detachable door handles.  The motivation for having the system be an aircraft is that the removal be handle system can be used in the aircraft to help passengers that are entering through the door of the aircraft.
Regarding claim 17, Fletcher as modified by Allen and Terry teaches the aircraft of claim 16, wherein the top face of the upper flange and the bottom face of the upper support are in direct contact in the mated position (20, and 23 as seen in figure 3 of Fletcher).  But, Fletcher does not teach that each of the magnets comprises a rare earth magnet, and a first magnet of the pair of magnets is disposed in the portion of the handle in contact with the support member, and wherein a second magnet of the pair of magnets is disposed in the portion of the support member in contact with the handle.
However, Allen does teach that each of the magnets comprises a rare earth magnet (Column 5, lines 49-55), and a first magnet (72) of the pair of magnets is disposed in the portion of the handle in contact with the support member (16, 56, and 72 as seen in figure 2A), and wherein a second magnet (70) of the pair of magnets is disposed in the portion of the support member in contact with the handle (16, 56, and 70 as seen in figure 2A).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnets be rare earth magnets, and to have the magnets located in the portions of the handle and support member the contact the other of the handle and support member because Fletcher and Allen are both systems with removable handles.  The motivation for having the magnets be rare earth magnets because rare earth magnets provide a strong magnetic field relative to their size, and the motivation for having the magnets located in the portions of the handle and support member the contact the other of the handle and support member is that it helps to create a strong magnetic connection between the two magnets that helps to prevent unwanted displacement of the handle relative to the support member.
Regarding claim 18, Fletcher as modified by Allen and Terry teaches the aircraft of claim 16, wherein the keyed slot comprises a protrusion in one of the top face of the upper flange and the bottom face of the upper support (24 as seen in figure 1 of Fletcher) and a corresponding slot (26 as seen in figure 1 of Fletcher) for receiving and retaining the protrusion disposed in the other one of the top face of the upper flange (23 as seen in figure 3 of Fletcher) and the bottom face of the upper support.
Regarding claim 19, Fletcher as modified by Allen and Terry teaches the aircraft of claim 16, wherein the retention mechanism comprises a first retention mechanism for retaining the top face of the upper flange in contact with the bottom face of the upper support (20, 23, and 26 as seen in figure 1, and 20, 23 as seen in figure 3 of Fletcher) and a second retention mechanism for retaining the top face of the lower flange in contact with the bottom face of the lower flange (20, 23, and 27 as seen in figure 1, and 20, 23, and 27 as seen in figure 3 of Fletcher).
Regarding claim 20, Fletcher as modified by Allen and Terry teaches the aircraft of claim 16, wherein the keyed slot inhibits movement of the handle in a direction normal to a plane of the access panel (20, 23, 24, and 26 as seen in figure 1, and 20, and 23 as seen in figure 3 of Fletcher, as can be seen in the figures the head of the retention member prevents the handle from being pulled upwards in a direction normal to the cover) and wherein the additional member inhibits movement of the handle in a downward direction absent application of a predetermined force (Column 3, lines 17-25 of Fletcher, this teaches that the handle cannot be moved until a predetermined force is applied to the spring mechanism), and wherein the additional member comprises a pair of magnets (70, and 72 of Allen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647